DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities: 
Claim 18 recites the limitation, “The base station of Claim 10 wherien the transmit antenna array is further configured to sequentially transmit a plurality of beams spanning a space around the base station, …”, where the word “wherien” is mis-spelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-7,10-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAGI (US 20200326422 A1).

Regarding claim 10, SAGI discloses
A telecommunications base station configured for a 5G-NR standard (Paragraph 0035, “In some aspects, for example, fifth generation (5G) frequency bands (e.g., 28 GHz) may be used.”, where 5G using frequency bands of 28 GHZ is configured for the 5G-NR standard), the base station (Paragraph 0032, “The radar communication component 100 may be a component of an electronic device capable of transmitting and receiving mmW radar signals, such as a mmW-capable access point (AP), macro cell base station (e.g., gNodeB), small cell base station (e.g., Home gNodeB), smart speaker, UE, etc.”) comprising: 
a transmit antenna array (Fig. 1A, array 104, “transmitter antenna array”) configured to directionally transmit a first beam in a first direction (Paragraph 0040, “In an aspect, the radar communication component 100 may use beamforming to scan horizontally and vertically. Beamforming is a technique used to aim the effective direction of a radar beam by changing the phase between different transmitting antennas so that the radio signals add constructively in a specified direction.”) using a millimeter wave (mmWave) frequency band (Paragraph 0032, “The radar communication component 100 may be a component of an electronic device capable of transmitting and receiving mmW radar signals, such as a mmW-capable access point (AP), macro cell base station (e.g., gNodeB), small cell base station (e.g., Home gNodeB), smart speaker, UE, etc.”) wherein the first beam comprises a first frame comprising a first synchronization signal block (SSB) (Fig. 2A depicts the first beam comprising a first frame, i.e. Radar Frame 205 which comprising blocks 210); 
a first receive antenna array (Fig. 1A, array 106, “receiver antenna array”)  configured to receive a reflection of the first SSB (Paragraph 0034, “During a scanning period (described in more detail below), the radar communication component 100 can use full-duplex radar by transmitting radio waves 108 from the transmitter antenna array 104, which may be reflected by an object 110 (e.g., a human or some other object) and received by the receiver antenna array 106.”; Paragraph 0041-0042, “In an aspect, the radar communication component 100, specifically, the transmitter antenna array 104, transmits a plurality of pulses during a plurality of bursts of a radar frame (also referred to as a scanning period)…Reflections of a pulse transmitted by the transmitter antenna array 104 in a given sector are received by the receiver antenna array 106.); and 
a processor, coupled to the transmit antenna array and the first receive antenna array (Paragraph 0036, “A Digital Signal Processor (DSP) or other processing unit (not shown) may be communicatively coupled with the radar communication component 100 (e.g., incorporated into an electronic device together with the radar communication component 100) and may coordinate the transmission and receipt of radio waves 108.”), and configured to 
determine a distance of a first object from the base station using the reflection of the first SSB (Fig. 1B, determining range “r”; Paragraph 0044, “One or more processor(s) (e.g., processing unit(s) 310 in FIG. 3) generate four dimensional (4D) tensors for features 144 within cells 142 of the occupancy grid 140 detected by the radar communication component 100. The generated tensors represent the range (distance from the radar communication component 100 to the detected feature 144), azimuth (the horizontal angle between a feature 144 and radar communication component 100), Doppler (indicating the relative angular speed of the detected feature 144), and elevation (vertical angle from the radar communication component 100 to the detected feature) of each detected feature 144.”), 
determine a direction of the first object from the base station (Fig. 1B, determining azimuth “ϴ”) using an identifier of the first beam from the first SSB (Paragraph 0038, “According to the 802.11ad and 802.11ay specifications, a pulse structure may comprise, among other things, a Channel Estimation Field (CEF) with complementary pairs of Golay sequences. Thus, in some aspects, the pulses transmitted by the transmitter antenna array 104 and received by the receiver antenna array 106 may comprise these CEF fields. In fact, because no data (other than the Golay sequences) is transmitted, other fields in the pulse structure may be dropped, thereby reducing the size and length of the pulses, which can increase scanning speed and decrease power consumption. When complementary pairs of sequences are received by an antenna element of the receiver antenna array 106, each sequence is cross-correlated, then added with the cross-correlation of the other sequence, resulting in a delta function that provides a very good CIR property.”; where “a Channel Estimation Field (CEF) with complementary pairs of Golay sequences” acts as an identifier and CIR is “CIR (e.g., amplitude (A) and phase (Φ) of the received RF signal)” according to paragraph 0042 and used in determining a direction (i.e. phase of the received RF signal)), and 
perform radar image processing from the distance and direction of the first object (Fig. 5 depicts radar image processing from the range and azimuth of Target 1).

Regarding claim 11, SAGI further discloses
The base station of Claim 10 wherein the processor (Paragraph 0036, “A Digital Signal Processor (DSP) or other processing unit (not shown) may be communicatively coupled with the radar communication component 100 (e.g., incorporated into an electronic device together with the radar communication component 100) and may coordinate the transmission and receipt of radio waves 108. Here, because the radar communication component 100 may be utilized in communication applications, the pulses of the radio waves 108 may be encoded and decoded in a manner similar to communication applications (rather that of traditional radar applications), which can help ensure efficient use of related hardware and/or software.”) is further configured to correlate information comprised within the reflection of the first SSB to information within the transmitted first SSB to associate the reflection with the first SSB (Paragraph 0038, “According to the 802.11ad and 802.11ay specifications, a pulse structure may comprise, among other things, a Channel Estimation Field (CEF) with complementary pairs of Golay sequences. Thus, in some aspects, the pulses transmitted by the transmitter antenna array 104 and received by the receiver antenna array 106 may comprise these CEF fields. In fact, because no data (other than the Golay sequences) is transmitted, other fields in the pulse structure may be dropped, thereby reducing the size and length of the pulses, which can increase scanning speed and decrease power consumption. When complementary pairs of sequences are received by an antenna element of the receiver antenna array 106, each sequence is cross-correlated, then added with the cross-correlation of the other sequence, resulting in a delta function that provides a very good CIR property.”; where “a Channel Estimation Field (CEF) with complementary pairs of Golay sequences” where each sequence is cross-correlated which is tantamount to associated the transmission signal block to the received signal block).

Regarding claim 12, SAGI further discloses
The base station of Claim 10 wherein the processor (Paragraph 0036, “A Digital Signal Processor (DSP) or other processing unit (not shown) may be communicatively coupled with the radar communication component 100 (e.g., incorporated into an electronic device together with the radar communication component 100) and may coordinate the transmission and receipt of radio waves 108. Here, because the radar communication component 100 may be utilized in communication applications, the pulses of the radio waves 108 may be encoded and decoded in a manner similar to communication applications (rather that of traditional radar applications), which can help ensure efficient use of related hardware and/or software.”)  is configured to determine the distance of the first object by being further configured to determine a time lapse between transmission of the first SSB and receiving the reflection of the first SSB (Paragraph 0037, “In an FMCW radar system, the transmitted signal is a continuous sinusoidal signal with a varying frequency. By measuring a time difference between when a certain frequency was transmitted and when the received signal contained that frequency, the range to an object can be determined. By measuring several different time differences between a transmitted signal and a received signal, velocity information can be obtained.”).

Regarding claim 14, SAGI further discloses 
The base station of Claim 10, wherein 
the transmit antenna array is further configured to transmit a second beam in a second direction (Fig. 1B depicts the transmission of a second beam in a second direction), and 
the second beam comprises a second frame comprising a second SSB (Fig. 2A depicts the each beam comprising a frame, i.e. Radar Frame 205 which comprising blocks 210; Paragraph 0045, “FIG. 2A is an illustration of how pulses 200 may be transmitted during a radar frame 205 (or scanning period), according to aspects of the disclosure. Specifically, over the course of a radar frame 205, n “bursts” 210 are transmitted, each burst having a burst length 220 and a burst interval 230 between the start of consecutive bursts 210. For a given burst i, the ith transmitter antenna element transmits m pulses 200, a pulse 200 for each of m sectors in which the radar communication component 100 beamforms.”, where each beam comprises respective frames and blocks).

Regarding claim 16, SAGI further discloses 
The base station of Claim 15 further comprising: a second receive antenna array configured to receive a reflection of the second SSB (Paragraph 0068-0069, “Referring back to FIG. 7, in cases where sectors are used for transmission/reception, some number of transmit antenna elements are used to beamform a pulse 200 in a given direction (i.e., sector). For example, the 18 shaded antenna elements in the antenna array 700 could be used to beamform in a particular direction (i.e., towards a particular sector)…In an aspect, the liveliness detection described herein may utilize multiple transmit/receive sectors for enhanced coverage of the field of view of the radar sensor (e.g., radar communication component 100). The field of view of a radar sensor may be represented as a grid, with each box of the grid (referred to as a “sector”) having a corresponding elevation and azimuth. The radar sensor may beamform (transmit and/or receive) in the direction of a particular sector.”, where 1B depicts object being scanned in different directions and the corresponding receive antenna element would be associated with the beam in the specified direction as disclosed in paragraph 0069 (i.e. an antenna pattern where a second receive antenna array is different from the first received antenna array”).

Regarding claim 17, SAGI further discloses
The base station of Claim 16 wherein the processor is further configured to 
determine a distance of a second object from the base station using the reflection of the second SSB (Fig 1B depicts the determination of a distance “r” of a second object (i.e. another dot in the scanning area) using the reflection of the signal transmitted in that area); and 
determine a direction of the second object (Fig. 1B, determining azimuth “ϴ” of a second object (i.e. another dot in the scanning area))  from the base station using an identification of the second beam from the second SSB (Paragraph 0038, “According to the 802.11ad and 802.11ay specifications, a pulse structure may comprise, among other things, a Channel Estimation Field (CEF) with complementary pairs of Golay sequences. Thus, in some aspects, the pulses transmitted by the transmitter antenna array 104 and received by the receiver antenna array 106 may comprise these CEF fields. In fact, because no data (other than the Golay sequences) is transmitted, other fields in the pulse structure may be dropped, thereby reducing the size and length of the pulses, which can increase scanning speed and decrease power consumption. When complementary pairs of sequences are received by an antenna element of the receiver antenna array 106, each sequence is cross-correlated, then added with the cross-correlation of the other sequence, resulting in a delta function that provides a very good CIR property.”; where “a Channel Estimation Field (CEF) with complementary pairs of Golay sequences” acts as an identifier and CIR is “CIR (e.g., amplitude (A) and phase (Φ) of the received RF signal)” according to paragraph 0042 and used in determining a direction (i.e. phase of the received RF signal)).

Regarding claim 18, SAGI further discloses
The base station of Claim 10 wherien the transmit antenna array is further configured to 
sequentially transmit a plurality of beams spanning a space around the base station (Fig. 1B; Paragraph 0039-0040, “FIG. 1B illustrates a sensed occupancy radar grid, according to aspects of the disclosure. The transmitter antenna array 104 transmits radar waves 108 in the direction the transmitter antenna array 104 is pointing (e.g., identification region 102). As described above, the pulses of the radio waves 108 that reflect off object(s) (e.g., object 110) in the transmission path of the radio waves 108, and a portion of the radio waves 108 that reflect off the object(s) are returned to the receiver antenna array 106 of the radar communication component 100…In an aspect, the radar communication component 100 may use beamforming to scan horizontally and vertically. Beamforming is a technique used to aim the effective direction of a radar beam by changing the phase between different transmitting antennas so that the radio signals add constructively in a specified direction.”), 
wherein 
each beam of the plurality of beams spans a portion of the space (Fig. 1B; Paragraph 0040, “Thus, the radar communication component 100 may scan horizontally and vertically across the sensing area (e.g., identification region 102) by using a transmitter comprising an array of electronically steered antennas (i.e., transmitter antenna array 104). As used herein, a direction towards which the radar communication component 100 beamforms is referred to as a “sector.””), 
each beam comprises an associated frame comprising an associated SSB (Paragraph 0045, “FIG. 2A is an illustration of how pulses 200 may be transmitted during a radar frame 205 (or scanning period), according to aspects of the disclosure. Specifically, over the course of a radar frame 205, n “bursts” 210 are transmitted, each burst having a burst length 220 and a burst interval 230 between the start of consecutive bursts 210. For a given burst i, the ith transmitter antenna element transmits m pulses 200, a pulse 200 for each of m sectors in which the radar communication component 100 beamforms.”), and 
each SSB comprises information identifying the SSB and the associated beam (Paragraph 0046, “As previously indicated, pulses 200 may comprise one or more complementary pairs of Golay sequences, which may vary in length, depending on desired functionality. In an aspect, where a pulse 200 comprises a field of an 802.11ad pulse, for example, the pulse length 215 is 0.655 μs. Where a pulse 200 comprises a CEF field of an 802.11ay pulse, the pulse length 215 is 0.727 μs. Not only may the pulse length 215 vary, but also the burst length 220 and radar frame 205, depending on desired functionality.”, where the complementary pairs of Golay sequence’s indicate information identify the SSB and the associated beam as also mentioned in paragraph 0038).

Regarding claim 1, the same cited section and rationale as corresponding system claim 10 is applied. 

Regarding claim 2, the same cited section and rationale as corresponding system claim 11 is applied.

Regarding claim 3, the same cited section and rationale as corresponding system claim 12 is applied.

Regarding claim 4, the same cited section and rationale as corresponding system claim 14 is applied.

Regarding claim 6, the same cited section and rationale as corresponding system claims 16 and 17 are applied.

Regarding claim 7, the same cited section and rationale as corresponding system claim 18 is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGI (US 20200326422 A1) in view of LEE (US 20210215817 A1).
Regarding claim 13, SAGI discloses [Note: what SAGI fails to disclose is strike-through]
The base station of Claim 10, 
LEE discloses, 
wherein the processor comprises synthetic aperture radar logic configured to determine the distance and direction of the first object (Paragraph 0035, “FIG. 24 illustrates a flowchart of a method for synthetic aperture antenna array design and beamforming for 3D imaging, localization, and positioning according to embodiments of the present disclosure”).
	
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SAGI with LEE to incorporate the feature of: wherein the processor comprises synthetic aperture radar logic configured to determine the distance and direction of the first object. Both SAGI and LEE are considered analogous arts as they both disclose radar technology used in conjunction with base stations to determine characteristics of an object. SAGI is very similar to the instant application as it disclose the feature of claim 1; however, SAGI fails to disclose: wherein the processor comprises synthetic aperture radar logic configured to determine the distance and direction of the first object. LEE discloses this feature in the citation shown above. It would have been obvious to someone in the art to incorporate this feature of LEE into the invention of SAKI to allow for a MIMO antenna array with more robust and higher resolution positioning, localization and imaging of the object detected by the radar. 

Claim(s) 5, 8, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGI (US 20200326422 A1) in view of CHOI (US 20210091840 A1).
Regarding claim 15, SAGI discloses [Note: what SAGI fails to disclose is strike-through]
The base station of Claim 14 
CHOI discloses, 
wherein the first receive antenna array (Paragraph 0120, “In operation 1620, if the signal to be output is a first signal, the electronic device 101 according to various embodiments of the disclosure may set a part of an antenna array to a transmission (Tx) state and a remaining part of the antenna array to a reception (Rx) state. An antenna array according to various embodiments of the disclosure may include an array antenna. In addition, the antenna array according to various embodiments of the disclosure may include at least one patch antenna or at least one dipole antenna (or other antennas). The electronic device 101 according to various embodiments of the disclosure may set a partial area of the antenna array to a Tx state in order to output the first signal (e.g., a radar signal). The electronic device 101 according to various embodiments of the disclosure may set a remaining area of the antenna array to an Rx state in order to receive a signal that the first signal is reflected.”) receives the reflection of the first SSB after transmission of the second beam (Fig. 10A depicts the receiving of the reflection signal 1060 to be receiver after the transmission of the second beam, 1030; Paragraph 0095, “The electronic device 101 according to various embodiments of the disclosure may receive a reflection signal for the first signal in operation 1060.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SAGI with CHOI to incorporate the feature of: wherein the first receive antenna array receives the reflection of the first SSB after transmission of the second beam. Both SAGI and CHOI are considered analogous arts as they both disclose radar technology used in conjunction with base stations to determine characteristics of an object. SAGI is very similar to the instant application as it disclose the feature of claim 14; however, SAGI fails to disclose: wherein the first receive antenna array receives the reflection of the first SSB after transmission of the second beam. CHOI discloses this feature in the citation shown above. It would have been obvious to someone in the art to incorporate this feature of CHOI into the invention of SAKI to help in the correlation of the first transmitted signal with the reflected signal by comparing it to the second transmitted signal using correlation techniques. Thus, such a feature would lead to a more efficient system.

Regarding claim 19, SAGI discloses [Note: what SAGI fails to disclose is strike-through]
The base station of Claim 10 
CHOI discloses, 
 wherein the first SSB is used in a process to establish an initial network connection between a client radio device and the base station (Paragraph 0082, “Referring to FIG. 10A, an electronic device 101 according to various embodiments of the disclosure may transmit and receive a first data signal to and from an external electronic device 104 in operation 1005. The first data signal according to various embodiments of the disclosure may include a data signal transmitted and received at specific time (e.g., a reception signal 910 and a transmission signal 920 of FIG. 12). The “specific time” according to various embodiments of the disclosure may include, for example, time reserved for the electronic device 101 to perform a transmitting and receiving operation with the external electronic device 104.”; therefore, the transmitting of the first data signal establishes an initial connection between the device and base station).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SAGI with CHOI to incorporate the feature of: wherein the first SSB is used in a process to establish an initial network connection between a client radio device and the base station. Both SAGI and CHOI are considered analogous arts as they both disclose radar technology used in conjunction with base stations to determine characteristics of an object. SAGI is very similar to the instant application as it disclose the feature of claim 10; however, SAGI fails to disclose: wherein the first SSB is used in a process to establish an initial network connection between a client radio device and the base station. CHOI discloses this feature in the citation shown above. It would have been obvious to someone in the art to incorporate this feature of CHOI into the invention of SAKI as it is commonly known in the art to send a data signal prior to the transmission of a sequence of bursts to establish a connection with the base station. Such a feature is necessary to reserve a time with the base station for the electronic device to perform the functions of the transmission and reception of the bursts.  

Regarding claim 5, the same cited section and rationale as corresponding system claim 15 is applied.

Regarding claim 8, the same cited section and rationale as corresponding system claim 19 is applied.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGI (US 20200326422 A1) in view of CHOI (US 20210091840 A1) further in view of LEE (US 20210215817 A1).

Regarding claim 20, the combination of SAGI and CHOI discloses [Note: what the combination of SAGI and CHOI fails to disclose is strike-through]
The base station of Claim 19 wherein the first SSB comprises a Synchronization Signals  (Fig. 2A of SAGI) 

LEE discloses, 
Physical Broadcast Channel block as defined for 5G-New Radio (5G-NR) (Paragraph 0041, “Depending on the network type, the term “base station” or “BS” can refer to any component (or collection of components) configured to provide wireless access to a network…Base stations may provide wireless access in accordance with one or more wireless communication protocols, e.g., 5G 3GPP new radio interface/access (NR),”, where 5G New Radio includes a physical broadcast channel).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SAGI and CHOI with LEE to incorporate the feature of: wherein the first SSB comprises a Physical Broadcast Channel block as defined for 5G-New Radio (5G-NR). SAGI, CHOI and LEE are considered analogous arts as they all disclose radar technology used in conjunction with base stations to determine characteristics of an object. SAGI is very similar to the instant application as it disclose in Paragraph 0035, “In some aspects, for example, fifth generation (5G) frequency bands (e.g., 28 GHz) may be used.”, where 5G using frequency bands of 28 GHZ is configured for the 5G-NR standard. However the combination of SAGI and LEE fails to specifically disclose: wherein the first SSB comprises a Physical Broadcast Channel block as defined for 5G-New Radio (5G-NR). CHOI discloses this feature in the citation shown above with it discloses that the base station may be in accordance with 5G 3GPP new radio interface/access (NR) protocol. As such, the physical broadcast channel block is inherent in the 5G NR protocol. It would have been obvious to someone in the art to incorporate this feature of LEE into the invention of the combination of SAKI and CHOI as the 5G-NR protocol is a new and improved protocol providing more reliable and wide coverage area with mobility. 

Regarding claim 9, the same cited section and rationale as corresponding system claim 20 is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648